DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 8, and 12 all recite “collecting on-site information” which has already been positively recited in the independent claim. The examiner suggests amending the claims to read as --collecting the on-site information-- to maintain proper antecedent basis, and the claim will be examined accordingly.
Claims 7 and 11 recite “cause the processor to implement the following acts of:” and then proceeds to limit what the on-site drilling information is. Stated another way, the claims do not contain any actual “acts” to be performed. The examiner suggests amending the wording of these claims to match the wording of claim 3 to maintain clarity in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maus et al US Patent Application Publication 2020/0248545 hereinafter referred to as Maus.
Regarding claim 1, Maus discloses a micro-rotating drilling method comprising acquiring rotation speed data and torque data [0064] of a top drive (140), acquiring on-site drilling information [0064-0066], taking the top drive data as a first learning sample and the on-site information as a second learning sample to a neural network (programmable logic controller (PLC)) and outputting an algorithm to control the top drive (see Figures 6 and 7, (674) for top drive control and the inputs are shown on Figure 7 [0085, 0086, 0099, 0127] wherein the micro-rotating drilling state learning sample means that the torque and rotation speed are within a preset range [0086 - discusses the top drive is controlled to maintain desired deviation therefore the constraints of the deviation will maintain the torque and speed within a desired range for that desired outcome], and controlling the top drive and with algorithm to achieve micro-rotation operation [0086, 0128 - wherein micro-rotation operation is considered to be actuation and use of 
Regarding claims 5 and 9, Maus discloses the claimed method as discussed above in the rejection of claim 1, and further discloses a computer device with a processor and memory, or computer-readable medium to execute the method [0030, 0032, 0033, 0095].
	Regarding claims 2, 6, and 10, Maus further discloses oscillation control of the top drive to control the orientation of the drill string which is a forward and reverse alternating motion [0099]. 
	Regarding claims 3, 7, and 11, Maus further discloses wherein the on-site information comprise formation information, drilling rig information, and instant information [0064-0065, 0092].
	Regarding claims 4, 8, and 12, Maus further discloses receiving the information and feedback looping the data to ensure accurate geosteering of the system [0078, 0113].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cobb US Patent Application Publication 2019/0301270 and Storm, Jr. et al US Patent Application Publication 2019/0169986 teach an analogous monitoring and control system utilizing sensor input and machine learning.
The following references are not available as prior art but are pertinent to the disclosed invention: Sun US Patent Application Publication 2021/0017846 and Venugopal et al US Patent Application Publication 2021/0108500.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672